Citation Nr: 1023724	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left below the knee 
amputation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to March 
1950 and September 1950 to February 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Tiger Team special processing unit at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for left below the knee 
amputation.

In May 2009, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his left leg was amputated as a 
result of a motorcycle accident in service.  See, e.g., VA 
Form 21-526, February 2004; VA Form 9, April 2007.  After a 
thorough review of the claims file, the Board finds that the 
record is not sufficiently developed to ensure an informed 
decision.  

At the May 2009 Travel Board hearing, the Veteran testified 
that he injured his left leg on two different occasions in 
service.  The first injury took place during his first period 
of service, between January 1949 and March 1950, when he 
broke his left leg while stationed at Fort Huachuca, Arizona.  
See Travel Board hearing transcript, May 2009, at 13-15.  
Thereafter, he was transferred to Fort Sill, Oklahoma.  See 
id.  The Board notes that the Veteran's service treatment 
records are not of record.  The only records from his first 
period of service are a March 1950 separation examination 
report, a separation qualification record and DD Form 214.  
These records show that the Veteran was stationed at Fort 
Sill at the time of his separation, but mention nothing about 
him having suffered a broken left leg in service.  It is 
unclear when the Veteran was transferred from Fort Huachuca 
to Fort Sill.  

As to the second injury, which took place in December 1950 
while he was at home on leave, the Veteran testified that he 
was involved in a motorcycle accident that caused his left 
leg, specifically the area below the knee and including the 
calf, to get bruised and skinned up.  See id, at 5, 8-10, 13-
14, 16.  Although the Veteran's testimony concerning his 
treatment for injuries following the accident is somewhat 
unclear, he seems to indicate that he was initially treated 
for his injury at Mercy Hospital in Bakersfield before 
returning to Fort Huachuca and receiving further treatment at 
the hospital on base.  See id, at 9-10, 16; Veteran's 
statement, July 2009.  As noted above, the Veteran's service 
treatment records are not of record.  The DD Form 214 for his 
second period of service shows that he was stationed at Fort 
Huachuca at the time of separation.  

The record reflects that the Veteran was previously asked to 
fill out and return a National Archives and Records 
Administration, NA Form 13055, Request for Information Needed 
to Reconstruct Medical Data.  In doing so, the Veteran 
indicated that he had received treatment for his left leg 
from 1950 to 1952 on base at Fort Huachuca and "David Moffit 
AFB."  Thereafter, the Veteran was notified that more 
specific treatment dates were needed because the service 
department was not able to search for records over a two-year 
period.  He was asked to limit his treatment dates to a 
three-month period and to provide the exact dates, if 
possible.  The Veteran did not respond with the requested 
information.

The Board observes that the Veteran's post-service private 
treatment records have been associated with the claims file.  
These records show that the Veteran underwent guillotine left 
below-knee amputation in July 1999, as a result of diffuse 
tibial artery occlusive disease.  It was noted at the time 
that the Veteran was an insulin-dependent diabetic.  
Subsequent treatment records reflect that the Veteran 
continued to be monitored for his diabetes, which for the 
most part appeared to be under good control.  In addition, 
there is a medical opinion, dated in October 2003, from 
Robert W. Hagen, M.D. which reflects that the Veteran's left 
leg amputation below the knee was due to peripheral vascular 
disease and that his claimed in-service motorcycle accident 
20 years earlier may have and likely did cause some of the 
problems with his left leg circulation.  The physician noted 
that he had treated the Veteran for many years and by the 
Veteran's account he had extensive bruising and damage to his 
left leg. 

In light of the foregoing, the Board finds that this case 
must be remanded for further evidentiary development with 
respect to the Veteran's claimed left leg injuries in 
service.  On remand, the Agency of Original Jurisdiction 
(AOJ) should make further attempts to obtain service 
treatment records for the Veteran's periods of service from 
January 1949 to March 1950 and September 1950 to February 
1952.  The AOJ should also make a reasonable effort to secure 
records of his December 1950 treatment at Mercy Hospital in 
Bakersfield and any hospitals at Fort Huachuca, to include 
Bliss Army Health Center.  In addition, an attempt should 
also be made to obtain records of any medical treatment 
received while stationed at Fort Sill during his first period 
of service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Agency of Original Jurisdiction 
(AOJ) should send the Veteran a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the AOJ to obtain 
any additional pertinent medical records 
of his claimed motorcycle accident in 
December 1950, to include treatment at 
Mercy Hospital in Bakersfield and any 
other private hospitals.  The AOJ should 
also invite the Veteran to provide 
further details about the injury he 
claims occurred during his first period 
of service from January 1949 to March 
1950, while stationed at Fort Huachuca in 
Arizona where asserts he broke his left 
leg.  He should also be requested to 
provide the approximate date of his 
transfer to Fort Sill in Oklahoma and the 
dates of his medical treatment at Fort 
Sill.  The Veteran should also be given 
the opportunity to submit any additional 
treatment records from Robert W. Hagen, 
M.D., who provided the October 2003 
opinion in support of his claim and also 
related that he had treated the Veteran 
for many years.  After authorization is 
received, the AOJ should attempt to 
obtain such records.  Any records 
received, including negative responses, 
should be associated with the claims 
file.

2.  The AOJ should also make all 
reasonable efforts to secure the 
Veteran's service treatment records for 
both periods of service, from January 
1949 to March 1950 and September 1950 to 
February 1952.  In particular, an attempt 
should be made to obtain records of 
treatment from Fort Huachuca and Fort 
Sill.  Additionally, the AOJ should 
contact the hospital(s) at Fort Huachuca, 
to include Bliss Army Health Center, and 
request any available clinical records 
from December 1950.  The result of the 
requests for records, whether successful 
or unsuccessful, should be documented in 
the claims file, and the Veteran informed 
of any negative results.

3.  Following the aforementioned 
evidentiary development, if evidence 
confirming a left leg injury in service 
is received, the AOJ should then schedule 
the Veteran for a VA examination to 
assess the etiology of his left leg 
amputation and its associated peripheral 
vascular disease.  The entire claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  After reviewing 
the file, the examiner should render an 
opinion as to whether the Veteran's 
peripheral vascular disease, which led to 
his left leg amputation, was at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) a result of active 
military service, to include a bruising 
injury to the left leg caused by a 
motorcycle accident, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  A 
complete rationale should be provided for 
any opinion given.

4.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for left below the knee 
amputation.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



